Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/21 has been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24,26-28,34-38,47 and 49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10980073 (hereinafter P10980073). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
For claim 24, P10980073 discloses a User Equipment (UE) (claim 1 “A User Equipment (UE)”) comprising: 

transmit a Packet Data Network (PDN) connectivity request message to a Trusted WLAN Access Gateway (TWAG), in order to establish a PDN connection (claim 1 “for establishment of a Packet Data Network (PDN) connection, transmit a PDN connectivity request message to a Trusted WLAN Access Gateway (TWAG)”); and receive a PDN connectivity accept message from the TWAG (suggested by claim 3 “for establishment of a Packet Data Network (PDN) connection”), 
wherein the PDN connectivity request message includes first information indicating a requested Network-based IP Flow Mobility (NBIFOM) mode (claim 1 “the PCO includes information indicating a request of Network-based IP Flow Mobility (NBIFOM) usage”), 
the PDN connectivity accept message is a response message to the PDN connectivity request message, and includes second information indicating an NBIFOM mode (claim 1 “the PCO includes information indicating a request of Network-based IP Flow Mobility (NBIFOM) usage”), 
the PDN connectivity request message further includes a request type and a Protocol Configuration Option (PCO) (claim 1 “the PDN connectivity request message includes a Protocol Configuration Option (PCO)”) 
the UE is configured to set the request type to information indicating an initial connectivity request, in a PDN connectivity establishment procedure for establishing the PDN connection, other than information indicating a handover (suggested by claim 3 “for establishment of a Packet Data Network (PDN) connection”), and 
the PCO includes information indicating a request of Network-based IP Flow Mobility (NBIFOM) usage”).
As to claim 26, P10980073 discloses claim 24, wherein each of the first information and the second information indicates a UE-initiated NBIFOM mode or a Network-initiated NBIFOM mode (claim 1 “the PCO includes information indicating a request of Network-based IP Flow Mobility (NBIFOM) usage”).  
As to claim 27, P10980073 discloses claim 26, wherein in a case that the UE requests the UE-initiated NBIFOM mode, the UE-initiated NBIFOM mode is selected as the NBIFOM mode that the second information indicates, by a PDN Gateway (PGW) (suggested by claim 5 “the PGW comprising … the Create Session Request message includes information indicating a request of Network-based IP Flow Mobility (NBIFOM) usage”; note that the fact NBIFOM mode may be initiated by network or UE is well known. Examiner takes an official notice on this statement. For example it is disclosed by Kim (US 20170026824 A1) in [0101] and [0173]) or a Policy and Charging Rules Function (PCRF), and BIRCH, STEWART, KOLASCH & BIRCH, LLPCJB/JCL/matApplication No.: 15/565,101Docket No.: 1152-0453PUS1Amendment with RCEPage 3 of 12 
in a case that the UE requests the Network-initiated NBIFOM mode, the Network-initiated NBIFOM mode is selected as the NBIFOM mode that the second information indicates, by the PGW (claim 5 “the PGW comprising … the Create Session Request message includes information indicating a request of Network-based IP Flow Mobility (NBIFOM) usage”) or the PCRF.  
As to claim 28, P10980073 discloses claim 24, wherein the PDN connectivity accept message further includes information indicating that the request for use of A Packet Data Network Gateway (PGW) capable of establishing a Packet Data Network (PDN) connection with a User Equipment (UE), the PGW comprising:… the Create Session Request message includes information indicating a request of Network-based IP Flow Mobility (NBIFOM) usage”).
As to claim 34, P10980073 discloses claim 24, wherein the WLAN interface circuitry is configured to: transmit an authentication request message to an enhanced Packet Data Gateway (ePDG), in order to establish a Packet Data Network (PDN) connection; and receive an authentication response message from the ePDG, the authentication request message includes third the first information indicating a requested Network-based IP Flow Mobility (NBIFOM) mode, and the authentication response message is a message to be received after the transmission of the authentication request message, and includes fourth the second information indicating an NBIFOM mode (suggested by claim 5 “A Packet Data Network Gateway (PGW) capable of establishing a Packet Data Network (PDN) connection with a User Equipment (UE), the PGW comprising:… the Create Session Request message includes information indicating a request of Network-based IP Flow Mobility (NBIFOM) usage”; note that using authentication when establish a connection is well-known to OOSA).  
As to claim 35, P10980073 discloses claim 34, wherein the authentication request message further includes information indicating a request for use of NBIFOM A Packet Data Network Gateway (PGW) capable of establishing a Packet Data Network (PDN) connection with a User Equipment (UE), the PGW comprising:… the Create Session Request message includes information indicating a request of Network-based IP Flow Mobility (NBIFOM) usage”; note that using authentication when establish a connection is well-known to OOSA).  
As to claim 36, P10980073 discloses claim 34, wherein each of the third first information and the fourth second information indicates a UE-initiated NBIFOM mode or a Network-initiated NBIFOM mode (suggested by claim 5 “the PGW comprising … the Create Session Request message includes information indicating a request of Network-based IP Flow Mobility (NBIFOM) usage”; note that the fact NBIFOM mode may be initiated by network or UE is well known).  
As to claim 37, P10980073 discloses claim 36, wherein in a case that the UE requests the UE-initiated NBIFOM mode, the UE-initiated NBIFOM mode is selected as the NBIFOM mode that the fourth second information indicates, by the PDN Gateway (PGW) (suggested by claim 5 “the PGW comprising … the Create Session Request message includes information indicating a request of Network-based IP Flow Mobility (NBIFOM) usage”; note that the fact NBIFOM mode may be initiated by network or UE is well known in the art) or the Policy and Charging Rules Function (PCRF), and in a case that the UE requests the Network-initiated NBIFOM mode, the Network-initiated NBIFOM mode is selected as the NBIFOM mode that the fourth second information indicates, by the PGW (suggested by claim 5 “the PGW comprising … the Create Session Request message includes information indicating a request of Network-based IP Flow Mobility (NBIFOM) usage”) or the PCRF.  
As to claim 38, P10980073 discloses claim 34, wherein the authentication response message further includes information indicating that the request for use of NBIFOM is accepted, and based on the reception of the authentication response message, the UE is configured to: recognize that NBIFOM is applied to the PDN connection, and recognize the second information as an NBIFOM mode for the PDN connection.
As to claim 47, P10980073 discloses claim 26, wherein in a case that the UE requests the UE-initiated NBIFOM mode, the NBIFOM mode that the second information indicates is selected by a PDN Gateway (PGW) (suggested by claim 5 “the PGW comprising … the Create Session Request message includes information indicating a request of Network-based IP Flow Mobility (NBIFOM) usage”; note that the fact NBIFOM mode may be initiated by network or UE is well known in the art) or a Policy and Charging Rules Function (PCRF), according to an operator's policy.  
As to claim 49, P10980073 discloses claim 36, wherein in a case that the UE requests the UE-initiated NBIFOM mode, the NBIFOM mode that the second information indicates is selected by a PDN Gateway (PGW) (suggested by claim 5 “the PGW comprising … the Create Session Request message includes information indicating a request of Network-based IP Flow Mobility (NBIFOM) usage”; note that the fact NBIFOM mode may be initiated by network or UE is well known in the art) or a Policy and Charging Rules Function (PCRF), according to an operator's policy .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANYE WU whose telephone number is (571)270-1665. The examiner can normally be reached M-TH 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANYE WU/           Primary Examiner, Art Unit 2462